DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/21/2021.
Applicant’s election without traverse of Claims 1-9 in the reply filed on 02/12/2021 is acknowledged.

Claim Interpretation
Regarding Claim 4, the limitation of “substantially free of titanium” is defined in [0042] of the specification as having 0.1% wt. or less of Ti. This definition is considered imparted into the claims. 
Regarding Claim 6, the limitation of “bamboo grain crystal structure” is defined in [0052] as a fibrous microstructure that is not overcome by grain growth and where more than about 70% of the grains are non-globular, highly uniform, highly ordered, and aligned. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-8 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Sperry et al. (US3717512).
Regarding Claim 1, Sperry teaches an aluminum base alloy comprising a composition (Alloy E, Table III) that reads on the claimed limitations for the following elements:
Element
Claimed Range (wt%)
Prior Art (wt%)
Si
About 0.55-0.75
0.71
Mg
About 0.55-0.75
0.57
Cr
About 0.15-0.3
0.22
Al
Balance
Balance


Regarding the claim limitation of the alloy having a intermetallic phase content of less than or equal to about 3wt%, since Sperry teaches an alloy that reads on the claimed limitations, and teaches the alloy is made by heating to 1025 F (551 C), extruded by hot rolling, quenched, and tempered by age hardening (Col. 6, Lines 10-20), identical to the claim 10 method for forming the alloy with less 3% wt. intermetallic compounds; therefore, one of ordinary skill in the art would See MPEP 2112.01(I)). 
Regarding Claim 3, Sperry teaches Alloy E contains 0.16% Fe, reading on the claimed range of about 0.15-0.25%. 
Regarding Claim 5, Sperry teaches Alloy E contains 0.02% Ti, reading on the claim limitation of “substantially free of titanium” which is interpreted as less than 0.1% wt. 
Regarding Claim 6, Sperry teaches the inventive alloys including alloy B (Figure 1) which has a “bamboo” grain structure, consist of alloys where “substantially all grains are fibrous and grossly elongated” (Col. 1, Lines 40-54). Further the exemplary image of this structure by Sperry in Figure 1 looks substantially identical to the disclosed bamboo structure of Fig. 2A of the inventive disclosure. Further the teaching of “substantially all grains” being fibrous is interpreted to anticipate the claim limitation of at least 80% of the grains are aligned longitudinal bamboo grains. 
Regarding Claim 7, Sperry teaches Alloy E has a Tensile strength of 43.5 ksi (Table IV), this is equivalent to 300 MPa, reading on the claimed range of 280 MPa or greater. 
Regarding Claim 8, Sperry teaches the alloys were cast into billets before extrusion (Col. 3, Lines 29-41; Col. 4, Lines 55-60).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sperry et al. (US3717512).
Regarding Claims 2 and 4, Sperry teaches an aluminum base alloy comprising a composition (Alloy E, Table III) that encompasses or overlaps with the claimed limitations for the following elements:
Element
Claimed Range (wt%)
Prior Art (wt%)
Si
About 0.55-0.75
0.4-0.9 (Claim 2)
Mg
About 0.55-0.75
0.4-1.0 (Claim 3)
Cr
About 0.15-0.3
0.03-0.4 (Claim 1)

About 0.15-0.25
0-0.6 (Claim 6)
Cu
About 0-0.3
0-0.3 (Claim 6)
Zn
About 0.1-0.2
0-0.5 (Claim 6)
Mn
About 0.3-0.5
0.03-0.4 (Claim 5)
Al
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding the claim 2 limitation of Si:Mg of 0.9-1.1, Sperry teaches 0.4-0.9 of Si and 0.4-1.0 of Mg, these ranges are considered to significantly overlap with or encompass the claimed Si/Mg range. In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding the claim limitation of the alloy having a intermetallic phase content of less than or equal to about 3wt%, since Sperry teaches an alloy that reads on the claimed limitations, and teaches the alloy is made by heating to 1025 F (551 C), extruded by hot rolling, quenched, and tempered by age hardening (Col. 6, Lines 10-20), identical to the claim 10 method for forming the alloy with less 3% wt. intermetallic compounds; therefore, one of ordinary skill in the art would expect the claimed property to be present under the expectation See MPEP 2112.01(I)).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sperry et al. (US3717512) as applied to Claim 1, in view of Takeuchi et al. (US4231817)
Regarding Claim 9, Sperry teaches the alloy is hot worked for use in extrusions, forgings, or rolled products with high strength and high impact properties (Col. 1, Lines 10-25), but does not explicitly say the alloy is used for an automobile part. However, Takeuchi teaches a similar extrusion corrosion resistant structural aluminum alloy (Abstract), and teaches aluminum alloys can be used in structural sections for buildings and transport vehicles (Col. 1, Lines 30-36). Therefore, it would have been obvious to one of ordinary skill in the art to use the alloy taught by Sperry into an extrudable or rolled aluminum alloy part for a vehicle as the alloy high strength and high impact properties. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736